SUNDBY, J.
(concurring). Once again the law makes loving grandparents "nonpersons." See In re Soergel, 154 Wis. 2d 564, 575, 453 N.W.2d 624, 628 (1990) (Ceci, J., concurring). However, this case is even more tragic than Soergel. Here, the only "parents" the children have known since infancy are their paternal grandparents. The parental rights of the children's parents have been terminated and the children have been placed in the home of proposed adoptive parents. The grandparents claim that the county department of social services promised them that they would always be allowed visitation with their grandchildren, even following termination of their son's parental rights. Undoubtedly, that informal promise was made prior to the decision in Soergel.
In Soergel, the paternal grandparents filed a petition for visitation with their grandchild, after their son's parental rights had been terminated and the child had been adopted by a stepfather. The court concluded that adoption had the effect of severing all rights of the adopted child's birth family to the child. Therefore, the court denied the grandparent's motion to be allowed visitation under sec. 767.245(4), Stats.
The grandparents herein objected to the petition to adopt their son's children. Their affidavit in support of their objection indicated that they were asking the court to review the department's removal of the children from their foster care and also to review their rights to visit the children. The trial court ruled that the grandparents should have objected when their son's parental rights were involuntarily terminated. *431The court said that they were now estopped from asserting any rights they might have had.
I disagree with the trial court's conclusion that the grandparents are estopped from objecting to the proposed adoption because they had failed to object to the termination of their son's parental rights. At that time, they could not have been expected to know the implications of the Soergel decision. In addition, they allegedly had the department of social services' promise, undoubtedly made in good faith, that they would always have visitation rights with the children.
I do agree, however, that the grandparents had no standing to object to the proposed adoption. I write separately to urge the legislature to study the problem of protecting significant relationships with children, regardless of how those relationships are first initiated.
The legislature partially overruled Soergel in 1991 Wis. Act 191. The act amended sec. 48.92(2), Stats., to add: "Notwithstanding the extinction of all parental rights under this subsection, a court may order reasonable visitation under s. 48.925." Section 48.925, Stats., created visitation rights in certain persons. A relative who has maintained a relationship similar to a parent-child relationship may be granted reasonable visitation if the child has been adopted by a stepparent or relative. That authority does not help the grandparents in this case because the children were not adopted by a stepparent or relative. The statute has the further limitation that visitation may be granted only to a relative who has maintained a relationship similar to a parent-child relationship. A person not a relative who had maintained such a relationship would not have standing to petition for visitation.
*432I urge the legislature to make a comprehensive study of the question of visitation. I see no reason why trial courts cannot be granted the discretion in any situation in which a relationship similar to a parent-child relationship is being terminated, for whatever reason, to grant visitation to the person who has maintained that relationship, regardless of the degree of kinship or whether such a person is kin to the child. The important question is what is in the best interest of the child. Trial courts must make best-interest decisions for children in many different contexts. I see no reason why they should not be competent to make such a decision whenever a relationship similar to the parent-child relationship is being disturbed or terminated.
I would prefer to dissent from the proposition that grandparents situated like the grandparents in this case have no standing to request visitation with their own grandchildren. However the law, such as it is, binds me. Perhaps Mr. Bumble was right.